USCA11 Case: 21-10463       Date Filed: 09/14/2021   Page: 1 of 7



                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 21-10463
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 2:20-cv-14381-BB



DARRELL MARK BABCOCK,

                                                               Plaintiff-Appellant,

                                      versus

ANDREA L. OLSON,
Deputy, Martin County Sheriff's Office in individual capacity,
WAYNE R. TROCAN,
Deputy, Martin County Sheriff's Office in individual capacity,
MARTIN COUNTY SHERIFF'S OFFICE, SHERIFF,
William D. Snyder, Sheriff in individual and official capacities,

                                                           Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 14, 2021)
           USCA11 Case: 21-10463           Date Filed: 09/14/2021       Page: 2 of 7



Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

       Darrell Babcock appeals the sua sponte dismissal of his pro se 42 U.S.C.

§ 1983 complaint against Deputies Andrea Olson and Wayne Trocan and Sheriff

William Snyder of the Martin County Sheriff’s Office. He asserts that the district

court erred in finding that his amended complaint failed to raise allegations that

state a plausible claim that defendants Olson and Trocan violated his Fourth

Amendment right to privacy when they entered his property without a warrant in

response to an anonymous call reporting an ongoing fight. The district court

dismissed Babcock’s claim under 28 U.S.C. § 1915(e)(2)(B)(ii). After careful

review, we affirm.1

       A failure-to-state-a-claim analysis under 28 U.S.C. § 1915(e)(2)(B)(ii) is

governed by the same standard as dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997). A complaint fails to state a claim when it fails “to state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550



1
  We review de novo a district court’s dismissal of a complaint for failure to state a claim.
Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). When an appeal arises from a motion
to dismiss, we accept the allegations in the complaint as true, construing them in the light most
favorable to the plaintiff. Taylor v. Polhill, 964 F.3d 975, 979 (11th Cir. 2020). We liberally
construe pro se pleadings and hold them to less stringent standards than pleadings drafted by
attorneys but require them to conform to procedural rules. Erickson v. Pardus, 551 U.S. 89, 94
(2007); Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).
                                                2
          USCA11 Case: 21-10463       Date Filed: 09/14/2021    Page: 3 of 7



U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The Federal Rules don’t require that specific facts be pleaded for

every element of every claim, but complaints must “contain either direct or

inferential allegations respecting all the material elements necessary to sustain a

recovery under some viable legal theory.” Fin. Sec. Assurance, Inc. v. Stephens,

Inc., 500 F.3d 1276, 1282–83 (11th Cir. 2007).

      In order to state a claim under 42 U.S.C. § 1983, a plaintiff must plead that

he was deprived of a right secured by the Constitution or laws of the United States

and that the alleged deprivation was committed under the color of state law. Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). We have held that a Fourth

Amendment claim for an illegal search is cognizable under § 1983. See Hughes v.

Lott, 350 F.3d 1157, 1160 (11th Cir. 2003).

      The Fourth Amendment guarantees the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. The police may not conduct a warrantless

search or arrest in one’s home absent exigent circumstances. Payton v. New York,

445 U.S. 573, 590 (1980). Exigent circumstances exist when there is “no time to

secure a warrant” and a “compelling need for official action,” such as “risk of harm


                                          3
          USCA11 Case: 21-10463       Date Filed: 09/14/2021    Page: 4 of 7



to the public or the police.” United States v. Holloway, 290 F.3d 1331, 1334 (11th

Cir. 2002). The most urgent of these exigencies is “the need to protect or preserve

life” in an emergency. Id. at 1335. For the exception to apply, the government

must demonstrate that the officer had an objectively reasonable belief that an

individual in the home was either seriously injured or threatened with such an

injury. See Brigham City v. Stuart, 547 U.S. 398, 402–03, 406 (2006).

      We have found “police officers’ belief that someone inside a home needs

immediate assistance [is] objectively reasonable” where there are “indicia of an

urgent, ongoing emergency,” as where “officers have received emergency reports

of an ongoing disturbance, arrived to find a chaotic scene, and observed violent

behavior, or at least evidence of violent behavior.” United States v. Timmann, 741

F.3d 1170, 1179 (11th Cir. 2013). The exigent-circumstances exception to the

warrant requirement applies even where police, in responding to an emergency,

must act based on hurried, incomplete, or “ambiguous information concerning

potentially serious consequences.” Holloway, 290 F.3d at 1339 (quoting 3 Wayne

LaFave, Search and Seizure § 6.6(a), at 391 (3d ed.1996)). While anonymous tips

without indicia of reliability may not be reliable enough to justify investigatory

stops in the absence of an emergency, Florida v. J.L. 529 U.S. 266, 270–71 (2000),

“when an emergency is reported by an anonymous caller, the need for immediate




                                          4
          USCA11 Case: 21-10463      Date Filed: 09/14/2021   Page: 5 of 7



action may outweigh the need to verify the reliability of the caller.” Holloway, 290

F.3d at 1339.

      Here, the district court didn’t err in dismissing Babcock’s complaint with

prejudice. The court properly concluded that the facts that Babcock alleged

demonstrated that Deputies Olson and Trocan acted under exigent circumstances in

entering Babcock’s backyard. The amended complaint describes an anonymous

call detailing a “full on fight” originating in Babcock’s backyard and a woman

repeatedly yelling “stop” along with the presence of banging noises. Even though

Deputies Olson and Trocan didn’t see evidence of violence when they arrived six

minutes later, they had an objectively reasonable belief based on this anonymous

call that a woman was in danger of serious bodily harm. The caller’s description

of the scene as a “full on fight” combined with the woman repeatedly yelling stop

and the presence of banging noises provided a sufficient basis for the deputies to

reasonably conclude that there was a serious threat to the woman’s life constituting

an ongoing emergency. Cf. Brigham City, 547 U.S.at 406. Acting on their

reasonable belief that someone was in serious danger, Deputies Olson and Trocan

swept the backyard for evidence of violence and found the pop-up camper.

      Babcock asserts that Olson and Trocan had a duty to corroborate the

anonymous call prior to entering the curtilage of his home. But when an

emergency involving a serious threat to human life has been reported by an


                                         5
          USCA11 Case: 21-10463        Date Filed: 09/14/2021   Page: 6 of 7



anonymous caller, officers may be justified in taking immediate action even

without corroborating the report. See Holloway, 290 F.3d at 1339. Moreover, the

banging noises audible on the phone call corroborated the existence of a physical

fight. Overall, this situation required the deputies to act based on a prompt

assessment of hurried and incomplete information concerning potentially serious

consequences, in a close parallel to the situation in Holloway, which upheld the

constitutionality of the warrantless search. 290 F.3d at 1339. “Although the

Fourth Amendment protects the sanctity of the home, its proscription against

warrantless searches must give way to the sanctity of human life.” Id. at 1337.

      Finally, Babcock argues that the deputies violated his Fourth Amendment

rights by remaining on his curtilage and questioning him for four hours, after the

exigency had passed. This argument fails. It’s true that “a warrantless search must

be strictly circumscribed by the exigencies which justify its initiation.” Mincey v.

Arizona, 437 U.S. 385, 393 (1978). But here, the deputies discovered, shortly after

arriving at Babcock’s property, a teenage girl with a bloodied leg, and Babcock

showed the deputies a video of the girl holding a knife to her own throat while

Babcock berated her. See United States v. Babcock, 924 F.3d 1180, 1185 (11th

Cir. 2019). The deputies were therefore justified in remaining on the property to

investigate further by questioning Babcock and the girl.

                                   *      *      *


                                           6
          USCA11 Case: 21-10463       Date Filed: 09/14/2021   Page: 7 of 7



      In sum: Because the facts as alleged by Babcock describe exigent

circumstances that justify warrantless entry into the curtilage of his home, and the

deputies didn’t exceed the scope of the exigency, his amended complaint fails to

plead a facially plausible case that Deputies Olson and Trocan violated his Fourth

Amendment right to be free from unreasonable searches and seizures. See Iqbal,

556 U.S. at 678. Therefore, the district court properly concluded that Babcock’s

complaint didn’t adequately state a claim upon which relief can be granted.

Accordingly, the court did not err in dismissing the complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

      AFFIRMED.




                                          7